Citation Nr: 0106474	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Competency of the veteran to handle the disbursement of 
funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to July 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran is currently in receipt of a 70 percent 
evaluation for paranoid schizophrenia, and a total rating 
based on individual unemployability.  

The law provides that, for VA purposes, "[a] mentally 
incompetent person is one who because of injury or disease 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation."  38 C.F.R. § 3.353(a) (2000).  The authority to 
make determinations of competency in regards to disbursements 
of VA benefits has been granted to the rating agencies.  38 
C.F.R. § 3.353(b).  In making such determinations, VA 
regulations state that "[u]nless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities."  38 C.F.R. 
§ 3.353(c).  "Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency."  38 C.F.R. § 3.353(c).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d).

In this case, the RO relied on a May 1999 statement from P. 
B., a social worker, and Dr. A. C., an attending physician, 
at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma 
which indicated that the veteran was incapacitated and unable 
to manage her financial affairs due to impairment of 
reasoning and judgment because of psychosis.  The Board notes 
that the May 1999 statement did not discuss any findings or 
underlying rationale to support the conclusion.  Further, the 
veteran has not been afforded a recent VA psychiatric 
examination to determine whether she has the mental capacity 
to manage her own affairs, including disbursement of funds 
without limitation.  The most recent VA psychiatric 
examination was performed in February 1997, at which time the 
examiner found the veteran capable of handling her funds.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her psychiatric 
disability since February 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  This request 
should include all treatment records and 
evaluations regarding the veteran since 
February 1997 from P. B. and Dr. A. C. at 
the Oklahoma City VAMC.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether she is competent for VA purposes 
as defined in 38 C.F.R. § 3.353(a); i.e., 
does she have the mental capacity to 
manage her own affairs, including the 
disbursement of funds without limitation.  
All indicated tests and studies should be 
performed.  The examiner is specifically 
requested to provide an opinion as to 
whether the veteran has the mental 
capacity to manage her own funds, 
including disbursement of funds without 
limitations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




